--------------------------------------------------------------------------------

Exhibit 10.1



Execution Copy



EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”), dated as of June 9, 2019, by and between
United Technologies Corporation, a Delaware corporation (the “Company”), and
Gregory J. Hayes (“Executive”).


WHEREAS, Executive is currently the Chairman and Chief Executive Officer of the
Company; and


WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders to ensure that the Company
will have the continued dedication of Executive following the consummation of
the transactions contemplated by the Agreement and Plan of Merger dated as of
June 9, 2019, entered into by and among Raytheon Company (“Raytheon”), a
Delaware corporation, the Company and Light Merger Sub, a Delaware corporation
and wholly owned subsidiary of the Company (the “Merger Agreement”); and


WHEREAS, Executive and the Company mutually desire that Executive provide
services to the Company on the terms herein provided.


NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Agreement, and other good and valuable consideration
the receipt and sufficiency of which are acknowledged, the parties agree as
follows:


1.          Term. The term of this Agreement shall commence on the Closing Date
(as defined in the Merger Agreement) (the “Effective Date”) and shall continue,
unless earlier terminated pursuant to Section 5 of this Agreement, through the
third anniversary of the Closing Date (the “Term”). If Executive remains
employed with the Company following the expiration of the Term, his continued
employment shall be “at-will.” This Agreement shall automatically terminate and
be of no force or effect if the Merger Agreement is terminated for any reason
without the occurrence of the Closing (as defined in the Merger Agreement).


2.          Position and Responsibilities.


(a)          During the portion of the Term commencing on the Closing Date and
ending on the later (i) March 31, 2022 and (ii) the second anniversary of the
Effective Date (the “Initial Term”), Executive shall serve as the President and
Chief Executive Officer of the Company. Commencing on the earlier of (A) the
last day of the Initial Term and (B) the date on which Thomas A. Kennedy ceases
to serve as Executive Chairman of the Board of Directors of the Company (the
“Board”) (such earlier date, the “Succession Date”), Executive shall serve as
the Chairman of the Board and shall continue to serve as President and Chief
Executive Officer of the Company.  During the Term, Executive shall serve as a
member of the Board and shall report solely and directly to the Board.


(b)          In his capacity as President and Chief Executive Officer and, on
and after the Succession Date, Chairman of the Board, Executive shall devote his
best efforts to the performance of the duties and responsibilities customarily
incident to such positions and shall perform such other duties as may be
reasonably assigned by the Board commensurate with his positions and as
reasonably agreed to by Executive and the Board. Such duties and
responsibilities shall in any event include, and otherwise be consistent with,
the duties and responsibilities specifically established and approved by the
Board and the Board of Directors of Radiant in connection with their respective
approvals of the Merger Agreement on or prior to the date hereof.

--------------------------------------------------------------------------------

(c)          Executive’s principal place of employment shall be the Company’s
headquarters in the Greater Boston Metro Area.


3.          Performance of Duties. Executive shall devote his full business
time, attention, and energies to the Company’s business (except for periods of
absence occasioned by illness, vacation and reasonable leaves of absence) and
shall not engage in consulting work or any business for his own account or for
any person, firm or corporation other than the Company. Subject to the Company’s
corporate governance policies, during the Term it shall not be a violation of
this Agreement for Executive to (a) serve on corporate, civic, or charitable
boards or committees or (b) manage personal investments, in each case, so long
as this service does not interfere with the performance of his duties with the
Company in accordance with this Agreement and complies with applicable
provisions of any codes of business conduct and ethics of the Company, as in
effect from time to time. It is expressly understood and agreed that to the
extent that any such activities have been conducted by Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of Executive’s
responsibilities to the Company.


4.          Compensation.


(a)          Salary. During the Term, the Company shall pay Executive an annual
base salary of $1,600,000, subject to any upward adjustment made to such amount
in the ordinary course of business consistent with past practice prior to the
Effective Date, payable in equal installments on the Company’s regularly
recurring paydays in accordance with the Company’s normal payroll practice.
Increases in annual base salary shall be at the sole discretion of the Board or
the compensation committee of the Board (the “Compensation Committee”) and the
annual base salary shall not be reduced after any such increase.  The base
salary as determined herein and increased from time to time shall constitute
“Base Salary” for purposes of this Agreement.


(b)          Annual Bonus Incentive Program.


(i)          With respect to each fiscal year of the Company during the Term,
Executive shall be entitled to participate in the Company’s annual cash
incentive bonus program established for the Company’s executives (such bonus
program, as in effect from time to time, the “Bonus Program”). Executive’s
target annual bonus opportunity under the Bonus Program shall be no less than
200% of Executive’s Base Salary. Executive’s annual bonus under the Bonus
Program shall be earned based upon objectives established by the Compensation
Committee with respect to each fiscal year of the Company. Any annual bonus
earned with respect to any fiscal year during the Term shall be paid to
Executive consistent with the Company’s prevailing bonus payment practices, but
no later than March 15 following the end of such fiscal year.
2

--------------------------------------------------------------------------------

(ii)          Notwithstanding the foregoing, for the year in which the Effective
Date occurs, Executive’s annual cash incentive bonus shall consist of:  (A) a
pro-rated portion of the bonus for the period that occurs prior to the Effective
Date through and including the Effective Date, determined in accordance with the
terms of the applicable Company annual bonus program as in effect immediately
prior to the Effective Date, based on actual performance during the period from
the first day of such year through the latest practicable date prior to the
Effective Date (as determined by the Compensation Committee of the Board of
Directors of the Company prior to the Effective Date); plus (B) a pro-rated
portion of the bonus for the period beginning the day following the date of the
Effective Date through the end of the year, paid (x) in accordance with the
Bonus Program based on the actual achievement levels of the performance goals
established by the Compensation Committee after the Effective Date or (y) based
on the greater of target or the payout, as a percentage of target, determined
under clause (ii)(A) to the extent that the Compensation Committee does not
establish performance goals for such period.


(c)          Long-Term Incentive and Equity Awards. Executive shall be eligible
to receive equity and other long-term incentive awards under any applicable plan
adopted by the Company during the Term for which employees are generally
eligible.  For each fiscal year of the Term, the Company shall grant Executive
annual equity awards with an aggregate target grant date value equal to or
greater than $13,000,000.  The form and terms and conditions of Executive’s
annual equity awards will be determined by the Compensation Committee and will
be no less favorable than those applicable to equity awards granted to any other
executive officer of the Company.


(d)          Reimbursement of Expenses. In accordance with established policies
and procedures of the Company as in effect from time to time, the Company shall
pay or reimburse Executive for all reasonable and actual out-of-pocket expenses,
including, but not limited to, travel, hotel, and similar expenses, incurred by
Executive from time to time in performing his obligations under this Agreement.
Any reimbursement of Executive’s expenses made by the Company pursuant to this
Agreement shall be payable in the normal business course in accordance with the
Company’s expense reimbursement policy.


(e)          Relocation Benefits.  Executive shall be entitled to relocation
benefits consistent with the Company’s practices prior to the Effective Date, in
connection with Executive’s establishment of a personal residence in the Greater
Boston Metro Area, Massachusetts.


(f)          Other Benefits. During the Term, Executive shall be entitled to
such other employee benefits and perquisites, including, but not limited to,
life insurance, medical and hospitalization, use of Company aircraft, leased car
allowance and/or driver, disability, and retirement benefits, as may be provided
by the Company and as may be amended from time to time, consistent with the
benefits and perquisites provided to other executive officers of the Company;
provided, however, that (i) Executive’s use of the Company aircraft and the
Company’s vehicle policy (including Executive’s use of a driver) shall be on
terms no less favorable than those provided to Executive by the Company
immediately prior to the Effective Date (or if more favorable, as provided to
any other executive officer of the Company) and (ii) the remaining perquisites
provided to Executive shall be no less favorable, in the aggregate, than the
perquisites in effect for Executive at the Company immediately prior to the
Effective Date (or if more favorable, as provided to any other executive officer
of the Company).
3

--------------------------------------------------------------------------------

5.          Employment Termination.


(a)          Termination of Employment. Subject to the terms of this Section 5,
either the Company or Executive can terminate Executive’s employment at any time
for any or no reason. Notwithstanding anything to the contrary, during the Term,
the affirmative written approval of members of the Board representing at least
75% of the then serving independent members of the Board shall be required to
bring before any meeting of the Board (whether organizational, stated, special
or otherwise) the termination of Executive’s employment with the Company for any
reason as an item of business to be transacted at such meeting (or to present
the termination of Executive’s employment for any reason as an item of business
to be transacted pursuant to action by written consent of the Board), or to
validly include the termination of Executive’s employment as an item of business
in any notice of any such meeting.  Upon Executive’s termination of employment
for any reason, Executive shall be entitled to receive, within 30 days following
the date of termination (subject to any applicable deferral election), a cash
payment equal to the sum of (1)  Executive’s accrued Base Salary through the
date of termination, (2) any annual incentive bonus earned by Executive under
the Bonus Program for a performance period that was completed prior to the date
of termination, and (3) any business expenses incurred by Executive that are
unreimbursed as of the date of termination, in each case, to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the “Accrued Obligations”).


(b)          Qualifying Termination.  If, during the Term, (i) the Company
terminates Executive’s employment for any reason other than for Cause or due to
Executive’s death or disability (within the meaning of the Company’s long-term
disability plan applicable to Executive), or (ii) Executive resigns for Good
Reason (each of clauses (i) and (ii), a “Qualifying Termination”), then
Executive shall be entitled to receive the severance benefits set forth in
Section 5(c), conditioned upon Executive’s execution and delivery of a general
release of claims in favor of the Company (which release shall not include any
additional restrictive covenants) on the Company’s standard form, and such
release becoming effective and irrevocable no later than the 30th day following
the Qualifying Termination.  The Company shall provide Executive with the form
of release no later than two days after the Qualifying Termination.
4

--------------------------------------------------------------------------------

(c)          Severance Benefits.  The severance benefits due upon a Qualifying
Termination shall consist of the following, with cash payments pursuant to
clauses (i) and (ii) payable, subject to Section 10(i)(iii) and to any
applicable deferral election in the case of clause (ii), within 30 days
following the date of termination due to a Qualifying Termination:


(i)          a lump sum cash payment equal to the product of (A) the sum of (1)
Executive’s Base Salary (disregarding any reduction thereto that serves as a
basis for Executive’s resignation for Good Reason), and (2) the greater of (x)
Executive’s annual bonus earned for the fiscal year immediately prior to the
Effective Date and (y) Executive’s target annual bonus established for the
fiscal year in which a Qualifying Termination occurs or, if not yet established,
the target annual bonus for the prior fiscal year (disregarding any reduction
thereto that serves as a basis for Executive’s resignation for Good Reason),
provided that such target annual bonus shall not be less than 200% of Base
Salary, multiplied by (B) three (3);


(ii)          a lump sum cash payment equal to the product of (A) Executive’s
target annual bonus established for the fiscal year in which the Qualifying
Termination occurs or, if not yet established, the target annual bonus for the
prior fiscal year  (disregarding any reduction thereto that serves as a basis
for Executive’s resignation for Good Reason), provided that such target annual
bonus shall not be less than 200% of Base Salary, multiplied by (B) a fraction,
the numerator of which is the number of days elapsed from the first day of the
fiscal year in which the Qualifying Termination occurs to the Qualifying
Termination and the denominator of which is 365;


(iii)          Executive’s Qualifying Termination shall be treated as a
retirement for purposes of the terms and conditions applicable to Company equity
awards held by Executive as of the Qualifying Termination, and any minimum
holding period that would otherwise apply as a condition to vesting upon
retirement shall be waived; and


(iv)          for the period of 12 months (the “Benefit Continuation Period”)
following the Qualifying Termination, the Company shall continue to provide to
Executive (and Executive’s dependents who were covered by healthcare benefit
coverage from the Company as of immediately prior to the date of termination, if
any (the “eligible dependents”)), without any requirement for Executive (or the
eligible dependents) to pay a monthly premium, healthcare benefit coverage
(including medical, prescription, dental, vision, basic life, employee
assistance program coverage, and annual executive physicals) at least equal to
the coverage that would have been provided to Executive (and Executive’s
eligible dependents, if any) if Executive had continued employment with the
Company during the Benefit Continuation Period; provided, however, that if
Executive becomes reemployed with another employer and is eligible to receive
any of the types of healthcare benefits under another employer-provided plan,
the healthcare benefit coverage that is duplicative of the type of coverage
provided hereunder shall cease.  Executive shall promptly notify the Company
that Executive has become eligible to receive healthcare benefits under another
employer-provided plan.  The period for providing continuation coverage under
the group health plans of the Company and its affiliates as described in Section
4980B of the Internal Revenue Code of 1986, as amended (the “Code”) (i.e.,
“COBRA” continuation benefits) shall commence upon the expiration of the
Benefits Continuation Period (or, if earlier, upon the cessation of the
healthcare benefits coverage provided hereunder).  For purposes of determining
eligibility (but not the time of commencement of benefits) of Executive for
retiree benefits pursuant to any applicable plans, practices, programs and
policies of the Company, Executive shall be considered to have remained employed
during the Benefit Continuation Period and to have retired on the last day of
such period.
5

--------------------------------------------------------------------------------

(d)          Cause.  For purposes of this Agreement and for purposes of all
Company equity awards held by Executive, “Cause” means Executive’s:


(i)          willful and continued failure to perform substantially Executive’s
duties with the Company pursuant to this Agreement after the Company delivers to
Executive written demand for substantial performance specifically identifying
the manner in which Executive has not substantially performed Executive’s
duties;


(ii)          conviction of a felony; or


(iii)          willfully engaging in illegal conduct or gross misconduct
(including a willful and material violation of the code of business conduct and
ethics of the Company, as in effect from time to time), which is materially and
demonstrably injurious to the Company.


For purposes of this Section 5(d), no act or omission by Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Company.  Any act or failure to act based upon authority given pursuant
to a resolution duly adopted by the Board, or advice of counsel for the Company,
shall be conclusively presumed to be done or omitted to be done by Executive in
good faith and in the best interests of the Company.  For purposes of
subsections (i) and (iii) above, Executive shall not be deemed to be terminated
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the Board in compliance with the process set
forth in Section 5(a) (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, Executive is
guilty of the conduct described in subsection (i) or (iii) above and specifying
the particulars thereof in detail.
6

--------------------------------------------------------------------------------

(e)          Good Reason. For purposes of this Agreement and for purposes of all
Company equity awards held by Executive that were granted to Executive prior to
the Effective Date, “Good Reason” (and any term of similar import used in the
terms and conditions applicable to such equity awards, including “Involuntary
Termination”) means any breach by the Company of a material provision of this
Agreement, including, without limitation:


(i)          a diminution of Executive’s duties or responsibilities,
authorities, powers or functions, including ceasing to serve in the positions
contemplated by this Agreement or the assignment to Executive of any duties
inconsistent with Executive’s positions (including offices, titles and reporting
requirements), authority, powers, functions, duties or responsibilities as
contemplated by Section 2 of this Agreement;


(ii)          failure by the Company and/or the Board to appoint Executive to,
or the appointment of anyone other than Executive to, the position of Chairman
of the Board on or prior to the Succession Date;


(iii)          requiring Executive (A) to be based at any office or location in
excess of 50 miles from the Greater Boston Metro Area or (B) to travel on
Company business to a substantially greater extent than required immediately
prior to the Effective Time;


(iv)          reducing Executive’s Base Salary;


(v)          reducing Executive’s incentive opportunities as described in
Sections 4(b) and 4(c) of this Agreement; and


(vi)          failing to maintain Executive’s benefits and perquisites as
described in this Agreement.


Executive’s resignation from employment shall not constitute a resignation for
“Good Reason” as defined above unless (A) Executive has first delivered to the
Company, not later than 90 days after the initial occurrence of the event or
circumstance underlying Executive’s claim that Good Reason exists, a written
notice of termination indicating Executive’s intention to resign for Good Reason
and describing in reasonable detail the event that Executive believes to
constitute Good Reason, (B) the Company has not cured such event or circumstance
within 30 days after its receipt of such written notice, and (C) Executive
actually resigns within 30 days after the expiration of such cure period.


6.          Resignation as a Member of the Board of Directors. In all cases of
termination of Executive’s employment, including upon the expiration of this
Agreement (if applicable), unless otherwise agreed to in writing, Executive
shall be deemed to have contemporaneously resigned from his position as a member
of the Board and any other position he then holds with the Company or any of its
subsidiaries or other entities controlled by, controlling, or under common
control with, the Company (“Affiliated Entities”) and shall execute any
documentation reasonably required by the Company in order to effectuate such
resignation.


7.          Cooperation in Proceedings. In all cases of termination of
Executive’s employment, including upon Executive’s termination of employment
upon the expiration of this Agreement, unless otherwise agreed to in writing,
Executive agrees to cooperate with the Company and its Affiliated Entities with
respect to any litigation or administrative proceedings involving any matters
with which Executive was involved during Executive’s employment with the
Company. Such cooperation shall be at such time or times requested by the
Company upon reasonable advance notice to Executive and the Company shall cover
any reasonable out-of-pocket expenses of Executive in so cooperating.
7

--------------------------------------------------------------------------------

8.          Restrictive Covenants.


(a)          Executive understands and agrees that Executive’s employment
creates a relationship of confidence and trust between Executive and the Company
with respect to all Confidential Information (as defined below).  At all times,
both during Executive’s employment with the Company and after its termination,
Executive shall keep in confidence and trust all such Confidential Information,
and shall not use or disclose any such Confidential Information without the
written consent of the Company, except as may be necessary in the ordinary
course of performing Executive’s duties to the Company.  Nothing in this
Agreement shall be construed to prevent disclosure of Confidential Information
as may be required by applicable law or regulation, or pursuant to the valid
order of a court of competent jurisdiction or an authorized government agency.
Upon receipt of any such order, Executive shall promptly provide written notice
to the Company of any such order, and shall consult with and assist the Company
in seeking a protective order or request for other appropriate remedy. 
Notwithstanding any provision of this Agreement to the contrary, the provisions
of this Agreement are not intended to, and shall be interpreted in a manner that
does not, limit or restrict Executive from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).  As used in this Agreement, “Confidential Information”
means information belonging to the Company that is of value to the Company in
the course of conducting its business and the disclosure of which could result
in a competitive or other disadvantage to the Company.  Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management or Board of the Company. 
Confidential Information includes information developed by Executive in the
course of Executive’s employment by the Company, as well as other information to
which Executive may have access in connection with Executive’s employment. 
Confidential Information also includes the confidential information of others
with which the Company has a relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of Executive’s duties under this Section 8.


(b)          To further ensure the protection of the Confidential Information,
Executive agrees that for a period of one year after Executive’s date of
termination of employment, including upon Executive’s termination of employment
upon the expiration of this Agreement, Executive shall not accept employment
with or provide services in any form to (including serving as a director,
partner or founder, or entering into a consulting relationship or similar
arrangements) a business that (i) competes, directly or indirectly, with any of
the Company’s principal business units as of the date of termination or (ii) is
a material customer of or a material supplier to any of the Company’s businesses
as of the date of termination (a “Competitive Business”); provided that it shall
not be considered a breach of this Agreement for Executive to be a passive owner
of not more than 5% of the outstanding stock or other securities or interests of
a corporation or other entity that is a Competitive Business, so long as
Executive has no direct or indirect active participation in the business or
management of such corporation or entity.
8

--------------------------------------------------------------------------------

(c)          Executive agrees that, for a period of two years after Executive’s
date of termination of employment, including upon Executive’s termination of
employment upon the expiration of this Agreement, Executive shall not, directly
or indirectly:  (i) solicit any individual who is, at the time of such
solicitation (or was during the three-month period prior to the date of such
solicitation), employed by the Company or one of its Affiliated Entities with
whom Executive had direct contact (other than incidental) during the two‑year
period prior to the date of termination to terminate or refrain from rendering
services to the Company or its Affiliated Entities for the purpose of becoming
employed by, or becoming a consultant to, any individual or entity other than
the Company or its Affiliated Entities, or (ii) induce or attempt to induce any
current customer, investor, supplier, licensee or other business relation of the
Company or any of its Affiliated Entities with whom or which Executive had
direct contact (other than incidental) during the two-year period prior to the
date of termination (“Customer”) to cease doing business with the Company or its
Affiliated Entities, or in any way interfere with the relationship between any
such Customer, on the one hand, and the Company or any of its Affiliated
Entities, on the other hand.


(d)          Executive agrees that it would be difficult to measure any damages
caused to the Company that might result from any breach by Executive of Sections
8(a), (b), or (c), that in any event money damages would be an inadequate remedy
for any such breach and that the Company and its Affiliated Entities would be
irreparably injured by any such breach.  Accordingly, Executive agrees that the
Company shall be entitled to a preliminary injunction, temporary restraining
order or other equivalent relief, restraining Executive from any actual or
threatened material breach of any of Sections 8(a), (b), or (c) of this
Agreement without showing or proving any actual damage to the Company.


(e)          To the extent that any court action is permitted consistent with or
to enforce Section 8(a) of this Agreement, the parties hereby consent to the
jurisdiction of the State of Delaware and the United States District Court for
the District of Delaware.  Accordingly, with respect to any such court action,
Executive (i) submits to the personal jurisdiction of such courts; (ii) consents
to service process; and (iii) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
9

--------------------------------------------------------------------------------

9.          Dispute Resolution.


(a)          Subject to Section 8(e), Executive shall have the right to have
settled by arbitration any dispute or controversy arising in connection
herewith.  Such arbitration shall be conducted in accordance with the rules of
the American Arbitration Association before a panel of three arbitrators sitting
in a location selected by Executive.  Judgment may be entered on the award of
the arbitrators in any court having proper jurisdiction.  All expenses of such
arbitration shall be borne by the Company in accordance with Section 9(b)
hereof.


(b)          The Company agrees to pay as incurred, to the full extent permitted
by law, all legal fees and expenses that Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company,
Executive, or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by Executive about the amount of payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code.


(c)          This arbitration provision does not limit Executive’s right to file
an administrative charge with the National Labor Relations Board, the Equal
Employment Opportunity Commission, or any state agency charged with the
enforcement of fair employment practice laws.


10.          Miscellaneous.


(a)          Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, between Executive and the Company with respect
to the subject matter hereof, including the Executive Leadership Group
Agreement, dated March 3, 2004, between Executive and the Company, as amended to
date and the Senior Executive Severance Agreement dated March 3, 2004, between
Executive and the Company, as amended to date, and constitutes the entire
agreement of the parties with respect thereto.


(b)          Modification. This Agreement shall not be varied, altered,
modified, cancelled, changed or in any way amended except by mutual agreement of
the parties in a written instrument executed by the parties.


(c)          Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected and shall remain in
full force and effect.


(d)          Tax Withholding. The Company may withhold all Federal, state, city
or other taxes required pursuant to any law or governmental regulation or
ruling.


(e)          Binding Effect. This Agreement shall bind and inure to the benefit
of each of the parties and their respective heirs, successors, administrators,
executors, and assigns.


(f)          Governing Law. The provisions of this Agreement shall be construed
and enforced in accordance with the laws of the State of Delaware, without
regard to its principles of conflicts of law.
10

--------------------------------------------------------------------------------

(g)          Notice. Any notices, requests, demands or other communications
required by or provided for in this Agreement shall be sufficient if in writing
and (i) if addressed to Executive, delivered personally to Executive, or sent by
registered or certified mail to Executive at the last address Executive has
filed in writing with the Company or by electronic mail to Executive’s Company
email address prior to the date of termination of Executive’s employment or
thereafter to the email address provided by Executive to the Company, or (ii) if
addressed to the Company, delivered personally to the General Counsel of the
Company or sent by registered or certified mail to the Company at its principal
office, or by electronic mail to the Company’s General Counsel at such
individual’s Company email address.


(h)          Compliance with Company Policies.  Executive acknowledges and
agrees that Executive will be subject to all applicable compensation and benefit
and governance policies of the Company applicable to executive officers, as in
effect from time to time (including, for the avoidance of doubt, any applicable
policy related to the recoupment of incentive compensation).


(i)          Section 409A.


(i)          General.  The obligations under this Agreement are intended to
comply with the requirements of Section 409A of the Code or an exemption or
exclusion therefrom and shall in all respects be administered in accordance with
Section 409A of the Code.  Any payments that qualify for the “short-term
deferral” exception, the separation pay exception or another exception under
Section 409A of the Code shall be paid under the applicable exception to the
maximum extent possible.  For purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A of the Code.  All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Executive pursuant to
Section 409A of the Code.


(ii)          Reimbursements and In-Kind Benefits.  Notwithstanding anything to
the contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
without limitation, where applicable, the requirement that (A) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (B) the reimbursement of
eligible fees and expenses shall be made no later than the last day of the
calendar year following the year in which the applicable fees and expenses were
incurred; provided that Executive shall have submitted an invoice for such fees
and expenses at least 30 days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; and (C) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
11

--------------------------------------------------------------------------------

(iii)          Delay of Payments.  Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
any payment or benefit that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code that is otherwise due to be paid
to Executive under this Agreement during the six-month period immediately
following Executive’s separation from service (as determined in accordance with
Section 409A of the Code) because of Executive’s separation from service shall
be accumulated and paid to Executive on the first business day of the seventh
month following Executive’s separation from service, to the extent necessary to
avoid penalty taxes or accelerated taxation pursuant to Section 409A of the
Code.  If Executive dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A of the Code shall be paid to the
personal representative of his or her estate within 30 days following
Executive’s death.


(j)          No Mitigation or Offset.  The Company’s obligation to provide the
payments and benefits under this Agreement and otherwise to perform its
obligations hereunder shall be absolute and unconditional and shall not be
affected by any setoff, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against Executive.  In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under Section 5(c) of the
Agreement, and, except as provided in Section 5(c)(iv) regarding healthcare
benefits, no payments or benefits received from other employment shall serve to
mitigate the payments and benefits hereunder.


(k)          Survival.  Any provision of this Agreement that by its terms
continues after the expiration of the Term or the termination of Executive’s
employment shall survive in accordance with its terms.


(l)          Counterparts; Facsimiles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same instrument. This Agreement may be
executed and delivered by exchange of facsimile copies showing the signatures of
the parties, and those signatures need not be affixed to the same copy. The
facsimile copies so signed shall constitute originally signed copies of the same
consent requiring no further execution.


[Signature page follows]
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first above written.


UNITED TECHNOLOGIES CORPORATION




       By: /s/ Charles D. Gill    
Name:
Charles D. Gill
   
Title:
Executive Vice President and General Counsel
 







EXECUTIVE



/s/ Gregory J. Hayes  
Gregory J. Hayes
 













[SIGNATURE PAGE TO CEO EMPLOYMENT AGREEMENT]

--------------------------------------------------------------------------------


